Citation Nr: 0315754	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right knee pain 
and back pain, claimed to be secondary to service-connected 
total left knee replacement.  

2.  Entitlement to service connection for cervical 
spondylosis.  

3.  Entitlement to a higher rating for a left total knee 
replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service 
connection for cervical spondylosis was characterized in the 
context of new and material evidence.  However, there has 
been no prior denial of benefits with respect to that issue.  
As a consequence, the Board construes the issue to be that 
set forth on the title page of the decision.  


REMAND

A June 2002 VA Form 21-4138, Statement in Support of Claim, 
the veteran requested a videoconference hearing.  A hearing 
was scheduled in March 2003; however, the veteran was unable 
to attend due to problems with his vehicle.  The hearing was 
rescheduled for May 2003.  At that time, the veteran failed 
to report to provide testimony.  His representative, in a 
June 2003 statement indicates that the veteran may not have 
received notice of the hearing.  In view of the foregoing, 
the case is remanded to the RO for the following actions:  

The veteran should be afforded an 
opportunity to offer testimony at a 
videoconference hearing, to be scheduled 
at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




